Case 19-14114-EPK Doc 23 Filed 06/20/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

[| Original Plan
[m| First Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[ ] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: ATKINS, LEONARD JOINT DEBTOR: CASE NO.: 19-14114-EPK
SS#: xxx-xx- 7666 SS#: xxx-xx-
I. NOTICES”
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result ina .

partial payment or no payment at all to the secured creditor , [m] Included L] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (Included [lm] Not included
out in Section II

Nonstandard provisions, set out in Section VIII [| Included [=] Not included

 

 

 

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $2,143.07 formonths 1 to 60 ;

B. DEBTOR(S)' ATTORNEY'S FEE: [.]NONE  [-] PRO BONO
Total Fees: $3500.00 Total Paid: $540.00 Balance Due: $2960.00
Payable $350.00 ‘month (Months 1 to 8 )
Payable $160.00 /month (Months 9 to 9 )
Allowed fees under LR 2016-1(B)(2) are itemized below:
$3500
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

iil. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [[] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1, Creditor: U.S. Bank Trust, N.A., as Trustee of Cabana Series III Trust
Address: c/o BSI Financial Services Arrearage/ Payoff on Petition Date $9,541.53
ites Grecnmay.Ditve, Arrears Payment (Cure) $152.78 /month(Months 1 to 8 )
Suite 400 To —_-_  —
Irving, TX 75038 Arrears Payment (Cure) $342.78 /month (Months 9 to 9 )
Last 4 Digits of Arrears Payment (Cure) $156.41 /month (Months 10 to 60 )
Account No.: aue! Regular Payment (Maintain) $1,320.46 /month (Months 1 to_60_)
Other:

 

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 3
Case 19-14114-EPK

Doc 23 Filed 06/20/19 Page 2 of 3

Debtor(s): AIKINS, LEONARD, Case number: 19-14114-EPK

 

[m! Real Property
[m/Principal Residence

[Other Real Property

Address of Collateral:
2808 Serenity Circle South, Fort Pierce, FL 34981

[_] Personal Property/Vehicle

Description of Collateral: Claim #16

Check one below for Real Property:

[m|Escrow is included in the regular payments

[|The debtor(s) will pay [Jtaxes [_Jinsurance directly

 

2, Creditor: AmeriCredit/GM Financial

Address: Attn: Bankruptcy
PO Box 183853

Arrearage/ Payoff on Petition Date

20,637.05 + 6.9% = $24,460.20

 

 

[_ Principal Residence

[Other Real Property
Address of Collateral:

[m] Personal Property/Vehicle

 

Arlington, TX 76096 Payoff (Including 6.9% monthly interest) $125.00 /month (Months — 1 to 9 )}
ti Payoff (Including 6.9% monthly interest) $457.56 ‘month (Months 10 to 60 )
Last 4 Digits of a
Account No.: 2754
Other: Claim #9
[_] Real Property Check one below for Real Property:

| |Escrow is included in the regular payments

[|The debtor(s) will pay [_Jtaxes [_Jinsurance directly

Description of Collateral: 2012 Cadillac SRX, 3GYFNBE38CS605739

 

B. VALUATION OF COLLATERAL:

[] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [i] NONE

2. VEHICLES(S): [li] NONE

3. PERSONAL PROPERTY: [mi] NONE
C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a

distribution fom the Chapter 13 Trustee.
[s| NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[|] NONE

[m™] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)’ state law contract rights.

Name of Creditor

PLG Owners Association 3602

Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

2808 Serenity Circle South, Fort Pierce, FL 34981

 

Tax Collector St. Lucie
2. County

2808 Serenity Circle South, Fort Pierce, FL 34981

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

LF-31 (rey. 10/3/17)

Page 2 of 3

 
Case 19-14114-EPK Doc 23 Filed 06/20/19 Page 3of3

Debtor(s): AIKINS, LEONARD, Case number: 19-14114-EPK
ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [B] NONE
INTERNAL REVENUE SERVICE: [Bf] NONE
DOMESTIC SUPPORT OBLIGATION(S): [m] NONE
OTHER: [fm] NONE
¥. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $13.81 /month (Months 10 to 60 )

 

SO >

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [Bi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 1] U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[@] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [li] NONE
VIII. NON-STANDARD PLAN PROVISIONS [lB] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.
I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Lbev ad Ab, prev b -| < lLa/9 Joint Debtor
: " Date *

AIKINS, LEONARD Date

 

Attorney with permission to sign on Date
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
